United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS        June 23, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk
                            No. 03-30436
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,
versus

ERIC MCDONALD, also known as E,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 02-CR-302-6-B
                        --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Counsel for Eric McDonald has filed a motion to withdraw and

an accompanying brief as required by Anders v. California, 386

U.S. 738 (1967).   McDonald has received a copy of counsel’s

motion and brief and has filed a response.    Our independent

review of the brief, McDonald’s response, and the record

discloses no nonfrivolous issues for appeal.    Counsel’s motion

for leave to withdraw is GRANTED, counsel is excused from further

responsibilities, and the appeal is DISMISSED.    See 5TH CIR.

R. 42.2.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.